Title: To Benjamin Franklin from Baron Joseph Podmaniczky, [after 25 July 1780]
From: Podmaniczky, Baron Joseph
To: Franklin, Benjamin


This Sunday morning. [after July 25, 1780]
Baron Podmaniczki presents his respectfull compliments to Dr: Franklin, and takes the liberty of asking the permission to wait upon him to day at dinner; the day of his leaving this town being fixed on next Wednesday; But as one of his Friends, the Brother of Mr: de Walkiers St: Amand has entreated the Baron to procure him the honour of the Doctors acquaintance, he would take it as the most particular favour if the Doctor would excuse him if he brings him along with him. Mr. and Mrs. le Roy and Mr: Magellan from London have as the Baron heared, a mind of calling likewise upon the Doctor.
 
Addressed: à Monsieur / Monsieur le Docteur / Franklin, Ministre Plèni: / potenciere de l’amerique / Septentrionale / à Passy.
Notation: Baron Podmaniczki
